Appeal by the defendant from a judgment of the Supreme Court, Queens County (Flaherty, J.), rendered November 1, 1994, convicting him of robbery in the first degree (two counts), criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree (two counts), and criminal possession of stolen property in the fifth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have examined the record and find that the defendant’s plea was knowingly, intelligently, and voluntarily entered (see, People v Harris, 61 NY2d 9). We have considered the defendant’s remaining contentions and find them to be without merit (see, People v Machado, 181 AD2d 796; cf., People v Rozzell, 20 NY2d 712; People v Gonzalez, 171 AD2d 413). Thompson, J. P., Sullivan, Krausman and Florio, JJ., concur.